In re State of Louisiana;— Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “N”, No. 3—93—114; to the Court of Appeal, First Circuit, No. KW95 1721.
Granted. Judgment of the trial court is vacated and set aside. As to Biossat’s home phone records, these do not constitute documents or objects within the possession, custody or control of the state under La.Code Crim.P. art. 718. Defendant may obtain these records by subpoena duces tecum from the telephone company. La.Code Crim.P. art. 732. Moreover, the trial court abused its discretion in ordering the state to produce the location of all facsimile machines available to Biossat and the telephone numbers of such and the records for such numbers despite the fact that the state does not have in its possession this information. Additionally, defendant already has the facsimile cover sheet and document. Case remanded to the trial court for further proceedings.